UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6233



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CALVIN MERLE MUNCY, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CR-97-81)


Submitted:   June 23, 2005                 Decided:   June 29, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Merle Muncy, Jr., Appellant Pro Se.    Christine Witcover
Dean, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Calvin Merle Muncy, Jr., appeals the district court’s

order denying his motion to modify the fine imposed as part of his

criminal sentence.      Because only the government has the authority

under 18 U.S.C. § 3573 (2000) to petition for modification or

remission of a fine, and because the time for appealing from the

sentence pursuant to 18 U.S.C.A. § 3742 (West 2000 & Supp. 2005)

has expired, we affirm. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -